DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (2,006,773).
Moore discloses a receptacle capable of storing one or more used aerosol-generating articles, the receptacle comprising a box portion (1) comprising a closed first/bottom end (3) and a second/top end defining a box opening, wherein the second end is disposed opposite the first end; a cover portion (2) movable with respect to the box portion between a closed position (defined by a position when the cover is placed over the box open end) in which the cover portion covers the box opening and an open position (defined by a position when the cover is removed from the box portion) in which the box opening is uncovered (see page 1 lines 36-41); and a clip (10) depending from the box portion and overlying an outer surface of the closed first end of the box portion (see figure 2), the clip comprising a first portion (defined by portion 11 and 12) overlying the outer surface of the closed first end of the box portion and a second portion (defined by .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Royle (2,781,761) in view of Shelton (3,857,482).
Claim 18
Royle discloses an ash tray/receptacle (A) capable of storing one or more used aerosol-generating articles, the receptacle comprising a box portion (10) comprising a closed bottom end (12) and a top end (13) defining a box opening (see column 1 lines 63-65), wherein the bottom end is disposed opposite the top end; a cover portion (11) movable with respect to the box portion between a closed position in which the cover portion covers the box opening and an open position in which the box opening is uncovered (see figures 1 and 2).  Royle does not disclosed a clip depending from the top end of 
Claim 20
Royle further discloses the cover portion is a lid portion depending from the top end of the box portion along a hinge line (18) (see figures 1 and 4).
Claim 21
Royle as modified by Shelton discloses the top end of the box portion comprising a recess (48), wherein the clip is received in the recess when both trays are attached together.  After Royle is modified by Shelton, when the lid of Royle is in closed position, the lid would be over a surface of the clip.  Royle and Shelton does not disclose the lid portion including a recess in a bottom edge of the lid portion.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Royle and Shelton having the recess in the lid since it has .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Focke (5,788,066) or James (5,845,770) in view of Eickholt (DE 20301248).
Claim 18
Focke or James, both discloses a receptacle capable of storing one or more used aerosol-generating articles, the receptacle comprising a box portion (10; 17) comprising a closed bottom end and a top end defining a box opening (defined by open space where collars 23 or 12 are inserted), wherein the bottom end is disposed opposite the top end; a cover portion (11; 16) movable with respect to the box portion between a closed position (as shown in figures 1) in which the cover portion covers the box opening and an open position (as shown in figure 2; figure 3) in which the box opening is uncovered.  Focke or James further disclose a top edge end (36; 24) of the box portion is in a slope and non-parallel with the closed bottom end (see figure 2; figure 3).  Focke or James does not disclose a clip depending from the top end of the box portion and overlying an outer surface of the box portion.  However, Eickholt discloses a clip (defined by combination of parts 1-4) for attaching to a top end of a cigarette package (see figure 5 from document provided by applicant in the patent application), wherein the clip is used for attaching the cigarette box and the clip to a user garment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Focke or James including a clip as taught by Eickholt for 
Claim 19
Eickholt further discloses the clip comprising a first portion (1) overlying the outer surface of the box portion and a second portion (2) disposed inside the box portion (see figure 5 from document provided by applicant in the patent application) so that at least a part of the box portion is disposed between the first portion of the clip and the second portion of the clip.  After Focke or James are modified by Eickholt, at least a part of the box portion would be disposed between the first portion of the clip and the second portion of the clip.
Claim 20
Focke or James, both discloses the cover portion (11; 16) is a lid portion depending from the top end of the box portion along a hinge line (22; 18) (see column 2 lines 31-34; column 2 lines 14-17).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Royle (2,781,761) in view of Kaminski (US 2006/0076094).
Claim 18
Royle discloses an ash tray/receptacle (A) capable of storing one or more used aerosol-generating articles, the receptacle comprising a box portion (10) comprising a closed bottom end (12) and a top end (13) defining a box opening (see column 1 lines 63-65), wherein the bottom end is disposed opposite the top end; a cover portion (11) movable with respect to the box portion between a closed position in which the cover portion 
Claim 19
Royle and Kaminski discloses a first portion (52) of the clip would be overlying the outer surface of the box portion and a second portion (66) would be disposed inside the box portion so that at least a part of the box portion would be disposed between the first portion of the clip and the second portion of the clip.
Response to Arguments
Applicant’s argument filed 01/28/2022, based on the rejection based on Royle and Kaminski for claims 18-20, are persuasive, and the rejection has been withdrawn.    
Applicant's arguments filed 01/28/2022, based on the rejection of Moore for claim 25; rejection based on the teachings of Royle and Shelton for claims 18, 20, and 21; and the rejection based on the teachings of Focke or James in view of Eickholt for claims 18-20, have been fully considered but they are not persuasive.  
Regarding applicant’s argument for the rejection of claim 25, the examiner disagrees.  The examiner apologizes because of miswritten of a reference numerals for the disclosure of the first portion.  The examiner meant to designate the first portion of the clip with reference numerals (11 and 12) while the second portion of the clip is definied by the combination of (13 and 14).  Figure 2, shows the first portion (as defined by 11 and 12) of the clip overlying the outer surface of the closed first end of the box portion while the second portion is disposed between the closed end portion of the box.  
Regarding applicant’s argument of the rejections based on Royle and Shelton, the examiner disagrees.  Royle discloses an ash tray comprising a box portion and a lid portion, wherein the box portion includes a clip attached to an exterior surface of the box portion.  Shelton is used for the disclosure of a tray including a clip that depends from a top edge of the tray, overlays from an outer surface of the tray, and wherein the clip includes a top end non-parallel to a bottom end of the tray.  The examiner explained that it would be obvious to modify the tray of Royle including a clip as taught by Shelton to laterally stack multiple trays one next to another.  The examiner points out that if the user desires to laterally stack multiple trays together, the teachings of the clip of Shelton 
Regarding applicant’s argument for the rejection based on the teachings of Focke or James in view of Eickholt, the examiner disagrees.  Focke and James, both discloses a box portion having a closed bottom and an open top end defining a box opening, a cover portion movable between open and closed position, wherein in the closed position the cover portion closes the box opening.  Focke and James, both discloses the top end of the box portion including a top edge non-parallel with a closed bottom of the box portion.  None of Focke or James discloses a clip as required in the claims.  Eickholt is used for the disclosure of an to a top end edge of a cigarette container, wherein with the uses of the clip, the cigarette container could be attached to a user garment.  After modifying any of Focke or James with the teachings of Eickholt, the top end of the clip would be non-parallel to the bottom closed end of the cigarette container.  The examiner points out, because of the fact that the top end edge of the cigarette containers of Focke and James extends diagonal along a front surface of the cigarette box, therefore after any of Focke or James are modified by Eickholt, the top end of the clip would be supported by the top end edge of the cigarette container and would be non-parallel to the closed bottom of the box portion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736